Opinion,
Mb. Justice Mitchell:
The jury have found for the plaintiff, and we must therefore assume that all the necessary facts were duly proved. This disposes of a considerable part of the argument for the appellee, and leaves open to us only the question of law involved in the point reserved, whether insanity is sickness or disability, within the meaning of the contract.
The operative words are contained in the following passages from the constitution and by-laws of the association: Constitution, article 9 : “ Every member.....who, through sickness or other disability, is unable to follow his usual business or some other occupation whereby he may earn a livelihood for himself and family, shall be entitled to such sums (as weekly benefits) as the by-laws shall specify; ” and by-laws, article 13, § 1: “ Any member, who, after twelve months’ membership, through sickness or disability is unable to follow his usual or some other business or occupation whatsoever.....shall receive,” etc. We cannot regard the meaning of this language as at all doubtful. That insanity is a sickness in some senses of the word is beyond question, and such legal authorities as appear to have considered the question hold that it is sickness within the meaning of such charters and articles of association as the defendant’s. Thus in Burton v. Eyden, L. R. 8 Q. B. 295, an action against a “ friendly society,” the English designation of associations like the present appellee, the words of the by-law were, “ during any sickness or accident that may befall him.” Blackburn, J., said: “ I am of opinion that lunacy is sickness, within the meaning of the rules of this society.....Insanity depends on the state of mind and body *151of tile person......It certainly seems to me that lunacy is a sickness affecting the health of the body in such a way as to prevent a man’s ability of earning his livelihood. If it were not the intention to include it, the rules of the society should be framed so as expressly to exclude it.” And Quain, J., said further: “ I am also of opinion that insanity is sickness within the society’s rules.....The words entitling the member to relief are, ‘during any sickness or accident,’ except certain excluded cases, insanity not being one.” In Kelly v. Ancient Order, 9 Daly 292, Van Brunt, J., says: “Insanity has always been considered a disease, and comes strictly within the meaning of the term sickness.” And in Pellazzino v. St. Joseph’s Society, 16 Cin. Law Bul. 27, it is assumed by Harmon, J., apparently without question by either party, that insanity entitles a member of such society to sick benefits.
But, even -if the extent of the word sickness were doubtful, the present case is relieved of all difficulty by the additional phrase “other disability.” The purpose of the association is defined by article II. of the constitution as the accumulation of a fund to enable the members “ to assist each other in cases of accident, sickness, or other distress, and their families in case of death.” The common class of those who are expected to need the benefits, is defined in article IX., as already said, as those who, through sickness or other disability, are unable to follow their usual or some other business, whereby they may earn a livelihood for themselves and their families. To this class is added another in article X., to wit, the families of members who die, and members themselves whose wives die. The latter are clearly examples of that pecuniary distress which is enumerated in the constitution among the ills which it is the object to relieve. But the main idea, throughout, is the assistance of those who are incapacitated for earning their living, and the condition that the incapacity shall be from “ sickness or other disability ” is as comprehensive as language could well make it. If insanity is not sickness, it is certainly disability, and clearly within the prescribed condition for aid. Certain excepted cases are specified, but not only is insanity not one of them, but all of those which are thus specified, such as want of membership for twelve months, arrearages to the association, or sickness originating from intemperance, vicious or immoral *152conduct, either fail in some necessary requirement, or bear some taint of fault which takes them out of the category of the innocent unfortunate for whom the relief is intended. If any of these exceptional facts were charged against the plaintiff, the verdict of the jury has settled them in his favor, and there is no reason shown why he should not have the relief to which under the rules of the association his disability entitles him.
Judgment reversed, and now judgment for plaintiff on the verdict.